NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROYLIN JAMES ROBINSON,                       )
DOC #L13934,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D17-3211
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela J. Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


MORRIS, SLEET, and BADALAMENTI, JJ., Concur.